Title: From John Adams to Benjamin Rush, 27 December 1810
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy December 27th. 1810

It was but yesterday that I was able to obtain the inclosed Review of Works of Mr Ames, which you or rather your Son wished to See.
You and I, are So much better employed that I presume Political Pamphlets are Beneath your Notice as well as mine. You are employed in healing the sick and extending the Empire of Science and Humanity. I, in reading Romances in which I take incredible Delight. I have read within a few Weeks: let me See; in the first Place Oberon in two Translations, one by John Quincy Adams and the other by Sotheby two refined Translators, though neither has as yet acquired a reputation as an original Poet. This Romantic Heroic Poem of Wieland is all Enchantment in every Sense of the Word. In the next Place The Scottish Chiefs, which is superiour Oberon, and beyond all Comparison the noblest Romance in the World. It is better tho not so classical as Don Quixotte or Telemachus or Sir Charles Grandison, in the third Place The Lady of the Lake. In the fourth place The Lay of the last Minstrel. In the fifth Place, I intend to read Marmion as soon as I can get it. In the Sixth Place, The Edinburg Reviews, as entertaining Romances to me as any of the former. These Fellows pretend to all Knowledge and they have a great deal. But they resemble their Creolian Countryman Alex Hamilton. They can hammer out a Guinea into an Acre of Leaf Gold.
I read with Pleasure, in their Review of the fourth Report of The Directors of The African Institution. Vol. 16. p. 434 an honourable Tribute of Respect to Dr Rush President of the Abolition Society &c
Have The Scotts monopolized all the genius of the three Kingdoms? All the Litterature comes from them at present. I neither read nor hear of any Englishman of any fame.
These Scottish and German Romances shew in a clear light the Horrors of the Feudal Aristocracy. As the Histories of Genghizcan and Tamerlane shew the same Anarchy in the asiatic Aristocracy. In Europe and in Asia, they all ended in Despotism or in Simple Monarchy.
And how will our Aristocracy proceed and End? Will our State governors become Abthanes? Virginia, Pensilvania and Massachusetts have given broad Hints.
Every Government is an Aristocracy in Fact. The Despotism of Ghengizcan was an Aristocracy. The government of the most popular French Convention or National assembly was an Aristocracy. The most democratical Canton in Switzerland was an Aristocracy. The most levelling Town Meeting in New England is an Aristocracy. The Empire of Napoleon is an Aristocracy. The Government of G. Britain is an Aristocracy. But as they The Aristocrats are always ambitious and avaricious The Rivalries among them, Split them into Factions and tear the People to Pieces. The great Secret of Liberty is to find means to limit their Power and controul their Passions. Rome and Britain have done it best. Perhaps We shall do better than either. God knows.
The pretty little warbling Canary Bird Fisher Ames Sang of the Dangers of American Liberty. I had preached in The Defence and The “Discourses of Davila,” and held up in a Thousand Mirrors all those Dangers and more twenty years before him. Ames had got my Ideas and Examples by heart. There was not a Man in the World who read my Books with more ardour, or expresses so often an admiration of them.
But Ames’s Misfortune was that the Sordid Avarice which he imputes to The whole Body of the American People belongs chiefly if not exclusively to his own Friends The Aristocrats or rather The Oligarchs who now rule the Federal Party.
But I forbear and Spare your Patience, / I am as ever, and I think more / and more your Friend

John Adams